DETAILED ACTION
The papers submitted on 08 June 2022, amending claims 1, 7, 9-12, 14, and the drawings, and canceling claims 2-3, are acknowledged.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1. (Currently amended) A method of making dissolving microneedles, the method comprising:
a.[[P]]providing a microneedle template comprising a plurality of microneedle cavities wherein the microneedle template is air permeable,
b. [[S]]subjecting the microneedle template to a vacuum pressure and depriving the microneedle template of air,
c. [[P]]preparing a casting solution comprising at least one matrix material and its solvent, and
d. [[R]]removing the vacuum pressure and dispensing the casting solution over the microneedle cavities in the air-deprived microneedle template under atmospheric conditions.

13. (Currently amended) A method of making dissolving microneedles in claim 1, further comprising 
a. 	[[A]]a filling step wherein a length of time is allowed immediately after the dispensing step for the casting solution to fill up the microneedle cavities completely, and 
b. 	[[A]]a drying step wherein the filled microneedle template is placed in a controlled environment for a length of time to allow the dissolvable microneedles to solidify or dry.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper. The Examiner agrees with Applicant’s Remarks, dated 08 June 2022 pp. 7-8, that the cited prior art to McAllister discloses the microneedle filling is conducted under vacuum and not at the claimed atmospheric pressure. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A SCHIFFMAN/Primary Examiner, Art Unit 1742